DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.

Response to Amendment
	By Applicant’s amendment filed on April 5, 2022, claim 1 has been amended.  Claims 1 and 5-13 are currently pending and presented for examination.  Claims 2-4 are canceled.

Response to Arguments
	Applicant’s arguments filed on April 5, 2022 with respect to the rejection under 35 USC 103 have been fully considered and found persuasive.  Accordingly, the previous rejection under 35 USC 103 is hereby withdrawn.  Accordingly, claims 1 and 5-13 are free of the art and allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 5-13 of the instant application claim a co-granule consisting of xanthan gum and acacia gum having a mean diameter of between 100 m and 300 m and a density of between 0.35 mg/ml and 0.7 mg/ml wherein at most 4 weight % of the particles of the co-granule have a mean diameter of greater than 500 m and from 65 to 90 weight % of the particles of the co-granule have a mean diameter of greater than 80 m wherein the weight ratio between xanthan gum and acacia gum varies from 4:1 to 3:1, wherein said co-granule is prepared by spraying a solution of acacia gum onto solid particles of xanthan gum in a fluidized bed by means of a gas stream, and the granules are obtained by drying; a composition comprising said co-granule and at least one active ingredient and/or at least one nutritional agent; as well a method of preparing said composition comprising at least one step of direct compression.
The closest related prior art is Baichwal et al. EP-0360562 (provided on IDS).
Baichwal et al. teaches a free-flowing directly compressible granulation useful as a slow release pharmaceutical excipient comprising a heteropolysaccharide material (abstract).  Baichwal et al. teaches a slow release granulation for use as a directly compressible pharmaceutical excipient comprising a heteropolysaccharide or a gum having similar properties and a polysaccharide material capable of cross-linking the heteropolysaccharide in the presence of water, the ratio of the heteropolysaccharide to the polysaccharide material being from about 1:1 to about 4:1 (page 3 lines 62-65).  Baichwal et al. further teaches a slow release tablet for oral administration comprising a hydrophilic material comprising a mixture of a heteropolysaccharide and a cross-linking agent capable of cross-linking said heteropolysaccharide; an inert pharmaceutical filler comprising up to about 80 percent by weight of the tablet; and an effective amount of a therapeutically active ingredient (Page 4 lines 1-5).  Baichwal et al. further teaches preparing a tablet comprising a therapeutically active medicament, 30 to about 50 percent by weight of the hydrophilic material comprising a heteropolysaccharide and a polysaccharide capable of cross-linking said heteropolysaccharide in the presence of aqueous solution, and up to 80 percent by weight of an inert pharmaceutical filler (page 4 lines 6-16).  The heteropolysaccharide is preferably xanthan gum (page 4 line 42).  The polysaccharide materials used are capable of cross-linking the rigid helical ordered structure of the xanthan gum thereby acting synergistically to provide a higher than expected viscosity of the matrix (page 5 lines 5-8).  Certain other polysaccharide gums are also believed to act synergistically with xanthan gum to produce matrices having high gel strength and the combination of any polysaccharide gums known to produce a synergistic effect when exposed to aqueous solutions may be used (page 5 lines 9-13).  By synergistic effect it is meant that the combination of two or more polysaccharide gums produce a higher viscosity and /or faster hydration than that which would be expected by either of the gums alone (page 5 lines 13-15).  Baichwal et al. further teaches other polysaccharide gums which may or may not cross-link with the heteropolysaccharides include acacia gum (page 4 lines 59-63).  Baichwal et al. teaches that the slow release properties of the tablets are optimized when the ratio of xanthan gum to polysaccharide material is about 1:1 (page 5 lines 28-31).  Baichwal et al. teaches that the excipients are preferably subjected to wet granulation before the medicament is added to produce granules (page 6 lines 7-13).  The granules are mixed with the therapeutically active medicament and optional lubricant and tableted (page 6 lines 14-19).  Baichwal et al. teaches that the tablets may contain a pharmaceutical filler (diluent) material as well as a lubricant, preferably magnesium stearate in an amount of about 0.5-3% by weight of the solid dosage form (page 5 lines 56-63).
Baichwal et al. further teaches that the average particle size of the granulated excipient ranges from about 50 microns to about 400 microns and preferably from about 185 microns to 265 microns and must permit the formation of a directly compressible excipient (page 6 lines 20-28).  The desired bulk and tap densities of the granulation is normally between from about 0.3 to about 0.8 g/ml (page 6 lines 24-25).  
However, Baichwal et al. does teach a co-granule consisting of the xanthan gum (heteropolysaccharide) and acacia gum as the polysaccharide material capable of cross-linking with said xanthan gum (heteropolysaccharide).  
In addition, Applicant has persuasively argued that example 3 of the instant specification shows an unexpectedly superior disaggregation time of 6.5 hours for the claimed invention of 3:1 xanthan:acacia gum as compared to only 90 minutes for the same composition with a 1:1 ratio of these same gums outside the scope of the claims. Thus, the disaggregation time of the claimed gums in the claimed ratio of 3:1 is over four times longer than the same gums in a ratio of 1:1 not within the scope of the claims.  Applicant argues that Baichwal preferably teaches a ratio of 1:1 and even though Baichwal teaches a ratio of 3:1 may be suitable, Baichwal demonstrates that no such dramatically increased disaggregation time is produced by modifying the ratio from 1:1 to 3:1. Applicant argues that Baichwal demonstrates similar dissolution times for examples with 1:1 ratio and examples with 3:1 ratio and does not demonstrate the same superior results for the 3:1 ratio as demonstrated by Applicant.  Thus Applicant has demonstrated criticality for the claimed ratio of 3:1 for the combination of xanthan gum with acacia gum which could not have been predicted based on the teachings of Baichwal.  Applicant further persuasively argues based on the data in the instant specification, the ratio of 4:1 would have been expected to have the same superior results (see page 10 of Applicant’s remarks 4/5/2022).
Accordingly, claims 1 and 5-13 are novel and non-obvious over the closest related prior art.

Conclusion
Claims 1 and 5-13 are allowed.  Claims 2-4 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM